 Case 2:18-cv-08420-RGK-PJW Document 49-1 Filed 12/20/19 Page 1 of 4 Page ID #:276



1

2

3

4

5

6

7

8
                           UNITED STATES DISTRICT COURT
9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                  WESTERN DIVISION
11

12   UNITED STATES OF AMERICA,              No. CV 18-08420-RGK (PJWx)

13            PLAINTIFF,                    [PROPOSED]
                                            CONSENT JUDGMENT FOR FORFEITURE AS
14                  V.                      TO $206,156.00 IN BANK FUNDS SEIZED
                                            FROM REPUBLIC BANK OF ARIZONA
15   $1,546,076.35 IN BANK FUNDS
     SEIZED FROM REPUBLIC BANK OF           ACCOUNT ‘1938 ONLY – NOT CASE
16   ARIZONA ACCOUNT ‘1889, ET AL.,         DISPOSITIVE

17           DEFENDANTS.
   _________________________________
18 JAMES LARKIN
   MARGARET LARKIN,
19
             CLAIMANTS.
20

21

22

23        Plaintiff, the United States of America (the “government”), and
24   James Larkin and Margaret Larkin (“Claimants”), by and through their
25   counsel of record, have stipulated and request that the Court enter
26   the proposed consent judgment for forfeiture to carry into effect the
27   terms of the stipulation as to $206,156.00 in Bank Funds Seized from
28   Republic Bank of Arizona Account ‘1938 (the “Defendant Funds”), which
 Case 2:18-cv-08420-RGK-PJW Document 49-1 Filed 12/20/19 Page 2 of 4 Page ID #:277



1    is not dispositive of this action.

2        The Court, having considered the stipulation of the parties,

3    and good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND

4    DECREES:

5        1.     The government has given and published notice of this

6    action as required by law, including Rule G of the Supplemental

7    Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

8    Federal Rules of Civil Procedure, and the Local Rules of this Court.

9    The government has received timely claims from Claimants, no other

10   claims or answers have been filed, and the time for filing claims

11   and answers has expired.     This Court has jurisdiction over the

12   parties and the Defendant Funds.      The Government has agreed to the

13   return of the Defendant Funds.      Any potential claimants to the

14   Defendant Funds other than Claimants are deemed to have admitted the

15   allegations of the complaint.      Nothing in this consent judgment is

16   intended or should be interpreted as an admission of wrongdoing by

17   Claimants, nor should this consent judgment operate as a release of

18   claims, actions or rights with respect to seizure or retention of

19   any funds or assets other than the Defendant Funds, nor should this

20   consent judgment be admitted in any criminal proceeding against

21   Claimants to prove any of the facts relied upon to establish

22   reasonable cause for the seizure of the Defendant Funds.

23       2.     The government shall return $206,156.00 of the Defendant

24   Funds, without interest, to James Larkin through his counsel.

25   Margaret Larkin will withdraw her claim prior to the disbursement of

26   funds to James Larkin.

27       3.     If the government elects to make the payment of the

28   $206,156.00 by check, the check shall be payable to “The Bienert

                                           2
 Case 2:18-cv-08420-RGK-PJW Document 49-1 Filed 12/20/19 Page 3 of 4 Page ID #:278



1    Katzman PLC Client Trust Account” (the BK Client Trust Account), and

2    mailed to J. Larkin in care of his attorney, Mr. Thomas H. Bienert,

3    Jr., at Bienert, Katzman PLC, 903 Calle Amanecer, Suite 350, San

4    Clemente, CA 92673.    If the government elects to make the payment by

5    wire transfer, the funds shall be wire transferred to The B K Client

6    Trust Account.   Upon request from the government, J. Larkin, through

7    his attorney, shall provide the necessary bank account information

8    for the BK Client Trust Account to complete the transfer.

9    ///

10   ///

11   ///

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           3
 Case 2:18-cv-08420-RGK-PJW Document 49-1 Filed 12/20/19 Page 4 of 4 Page ID #:279



1        4.    Pursuant to the agreement and stipulated request of the

2    parties, the Court finds that Claimants, and each of them, release

3    the United States of America, its attorneys, agencies, agents, and

4    officers, including attorneys, employees, and agents of the United

5    States Department of Justice, the United States Postal Inspection

6    Service, and the Internal Revenue Service, from any and all claims,

7    actions or liabilities arising out of or related to the seizure and

8    retention of the Defendant Funds and the commencement of this action

9    as it relates to the Defendant Funds, including any claim for

10   attorneys’ fees or costs which may be asserted on behalf of

11   Claimants, or either of them, against the United States, whether

12   pursuant to 28 U.S.C. § 2465 or otherwise.        Each of the parties

13   shall bear its own fees and costs incurred in connection with this

14   action.

15       IT IS SO ORDERED.

16

17   Dated:                 , 2019
                                      THE HONORABLE R. GARY KLAUSNER
18                                    UNITED STATES DISTRICT JUDGE
19   Presented by:
20   NICOLA T. HANNA
21   United States Attorney
     BRANDON D. FOX
22   Assistant United States Attorney
     Chief, Criminal Division
23   STEVEN R. WELK
     Chief, Asset Forfeiture Section
24

25         /s/John J. Kucera
     JOHN J. KUCERA
26   Assistant United States Attorney
27
     Attorneys for Plaintiff
28   UNITED STATES OF AMERICA

                                           4
